DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 9/1/2022.
Claims 2, 3, 9, 10, 16, 17 are cancelled. Claims 21-23 are newly added. Claims 1, 4-8, 11-15 and 18-23 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1, 4-8, 11-15 and 18-20 under 35 U.S.C § 102/103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over LoPorto (US 2009/0304101 A1, prior art of record, hereinafter as “LoPorto”) in view of Rouvala (US 2013/0226484 A1, prior art of record, hereinafter as “Rouvala”). 
Regarding claim 1, LoPorto teaches:
A method, comprising:
receiving a first electric current (FIG. 1 and [0027]: “120. The power transceiver 200 may receive (S3) the power signal using the power signal receiver 210”);
generating, using the first upstream source information, a first downstream source identifier ([0024]: “Power transceiver 200 may be used to add a signature (650, FIG. 2B) to the power signal (710, FIG. 2C) to generate a combined waveform. To do this, the power transceiver 200 will instruct (S4A) signal generator 221 to generate a signature 650”; And [0003]: “Certain aspects of the present invention may provide a process for controlling a consumer device based upon information relating to characteristics (such as green power) of the power source. Also, various methods of injecting or embedding a signature into a power signal are presented”. All these teach the signature 650 is unique for each power signal  and is generated based on the information of the associated power signal);
preparing, based at least on the first electric current, a first downstream electric current ([0027]: “The power transceiver 200 may receive (S3) the power signal using the power signal receiver 210, embed or inject (S4C) information in the power signal using the modulator 220, and transmit the combined power signal (S5) to the consumer device 300 using the output 230”. This teaches the power transceiver 200 prepares and sends combined power signal to the consumer device 300 downstream, and the combined power signal is based on the power signal received from the power source 100 upstream);
embedding the first downstream source identifier into the first downstream electric current (as recited above, the power transceiver 200 embeds the signature into the combined power signal); and
transmitting the first downstream electric current including the first downstream source identifier (as recited above, the power transceiver 200 sends the combined power signal to the consumer device 300, and the combined power signal includes the signature).
LoPorto teaches all the limitations except detecting a first upstream source identifier embedded in the first electric current, the first upstream source identifier including data describing at least one of a first source of the first electric current and a first type of the first electric current; and generating, using the first upstream source identifier, the first downstream source identifier.
However, Rouvala teaches in an analogous art: 
detecting a first upstream source identifier embedded in the first electric current (FIG. 1 and [0032]: “the power grid may be configured with one or more encoding repeaters 111a-111n. The encoding repeaters 111a-111n re-encode the one or more identification signals as the power flows from respective plants 103a-103f are combined and subsequently propagated across the various components of the electrical power grid”; And [0027]: “a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103”. All these teach the repeaters detect the identifier embedded in the power flows received, and re-encode the identifier into the power flows, to minimize the distortion of the identifier over long distance), the first upstream source identifier including data describing at least one of a first source of the first electric current and a first type of the first electric current ([0024]: “FIG. 1 is a diagram of a system capable of enabling consumers to identify the different types and sources of power being distributed over an electrical power grid”); and 
generating, using the first upstream source identifier, the first downstream source identifier (as recited above, the repeaters detect the identifier embedded in the power flows received, and re-encode the identifier into the power flows, to minimize the distortion of the identifier over long distance. Therefore, the repeaters re-generate the downstream identifier based on the received upstream identifier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LoPorto based on the teaching of Rouvala, to make the method to further comprise detecting a first upstream source identifier embedded in the first electric current, the first upstream source identifier including data describing at least one of a first source of the first electric current; and a first type of the first electric current; and generating, using the first upstream source information identifier, the first downstream source identifier. One of ordinary skill in the art would have been motivated to do this modification since it can help minimize “distortion of the identification signals over long distances”, as Rouvala teaches in [0032]. 

Regarding claim 5, LoPorto-Rouvala teach all the limitations of claim 1. 
Rouvala further teaches: 
generating a source identification signal based at least on a downstream source identifier; and transmitting the source identification signal to one or more recipients (FIG. 1 and [0034]: “the code is maintained by the energy management module 131 as part of a record or list of all relevant/active codes for the various energy providers. …. the code may be transmitted to the decoder mechanism 115 via a dedicated control channel through which the list of relevant/active codes is accessed. It is noted that the relevancy or active status of a code, and thus the identification signal, may be depreciated over time for affecting the decoding capability of the decoder mechanism 115. By way of example, codes may be removed from the list and thus restricted from being interpreted via a network modem to prevent excessive growth of the pseudorandom code list”. This teaches a source identification signal is generated and transmitted to decoders 115a-115d. The source identification signal is a list of relevant/active codes to help decode the ID embedded in the power source. The source identification signal is maintained by the energy management module 131 and sent/broadcasted to all decoder 115a-115d in the service region of the grid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LoPorto based on the teaching of Rouvala, to make the method to further comprise generating a source identification signal based at least on the first downstream source identifier; and transmitting the source identification signal to one or more recipients. One of ordinary skill in the art would have been motivated to do this modification since it can help customer to identify and select the power source based on “their power consumption preferences”, as Rouvala teaches in [0027]. 

Regarding claim 6, LoPorto-Rouvala teach all the limitations of claim 5.
Rouvala further teaches:
the transmitting the source identification signal includes broadcasting the source identification signal to a geographic service region ((FIG. 1 and [0034]: “the code is maintained by the energy management module 131 as part of a record or list of all relevant/active codes for the various energy providers. …. the code may be transmitted to the decoder mechanism 115 via a dedicated control channel through which the list of relevant/active codes is accessed. It is noted that the relevancy or active status of a code, and thus the identification signal, may be depreciated over time for affecting the decoding capability of the decoder mechanism 115. By way of example, codes may be removed from the list and thus restricted from being interpreted via a network modem to prevent excessive growth of the pseudorandom code list”. This teaches a source identification signal is generated and transmitted to decoders 115a-115d. The source identification signal is a list of relevant/active codes to help decode the ID embedded in the power source. The source identification signal is maintained by the energy management module 131 and sent/broadcasted to all decoder 115a-115d in the service region of the grid supported by substation 119 as shown in FIG. 1. The list of relevant/active codes is sent to decoders 115a-115d to help them decode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LoPorto based on the teaching of Rouvala, to make the method wherein the transmitting includes broadcasting the source identification signal to a geographic service region. One of ordinary skill in the art would have been motivated to do this modification since it can help customer to identify and select the power source based on “their power consumption preferences”, as Rouvala teaches in [0027]. 

Regarding claim 7, LoPorto-Rouvala teach all the limitations of claim 1.
LoPorto further teaches:
the first source is one of a solar plant, a wind plant, a hydroelectric plant ([0023]: “Power source 100 may be a large power generation facility such as the Hoover Dam”), a geothermal plant, a coal plant, or a natural gas plant.

Claim 8 recites a system to conduct the operation steps in the method of claim 1 with patentably the same limitations. Therefore claim 8 is rejected for the reason recited in the rejection of claim 1.

Claims 12, 13 and 14 recite a system to conduct the operation steps in the method of claims 5, 6 and 7 respectively with patentably the same limitations. Therefore claims 12, 13 and 14 are rejected for the reason recited in the rejection of claims 5, 6 and 7 respectively .

Claim 15 recites a computer program product to cause a computer to conduct the operation steps in the method of claim 1 with patentably the same limitations. Therefore claim 15 is rejected for the reason recited in the rejection of claim 1.

Claims 19 and 20 recite a computer program product to cause a computer to conduct the operation steps in the method of claims 5 and 6 respectively with patentably the same limitations. Therefore claims 19 and 20 are rejected for the reason recited in the rejection of claims 5 and 6 respectively .

Claims 4, 11, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over LoPorto in view of Rouvala, and in further view of Milivojevic (US 2021/0151988 A1, prior art of record, hereinafter as “Milivojevic”). 
Regarding claim 4, LoPorto-Rouvala teach all the limitations of claim 1.
Rouvala further teaches:
receiving a second electric current from a second source (FIG. 1 and [0032]: encoding repeaters receive multiple power from multiple power sources 103); and
detecting a second upstream source identifier (FIG. 1 and [0032]: “the power grid may be configured with one or more encoding repeaters 111a-111n. The encoding repeaters 111a-111n re-encode the one or more identification signals as the power flows from respective plants 103a-103f are combined and subsequently propagated across the various components of the electrical power grid”; And [0027]: “a system 100 of FIG. 1 introduces the capability of different energy service providers to encode identification signals--i.e., a signature or watermark--into power flows generated at their respective plants 103”. All these teach the repeaters detect the identifier embedded in the power flows received, and re-encode the identifier into the power flows, to minimize the distortion of the identifier over long distance. The repeaters detect multiple identifiers embedded in multiple power flows, which include a second source identifier), wherein the second upstream source identifier includes data describing at least one of a second source of the second electric current and a second type of the second electric current ([0024]: “FIG. 1 is a diagram of a system capable of enabling consumers to identify the different types and sources of power being distributed over an electrical power grid”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LoPorto based on the teaching of Rouvala, to make the method to further comprise receiving a second electric current; and detecting a second upstream source identifier, wherein the second upstream source identifier includes data describing at least one of a second source of the second electric current; and a second type of the second electric current. One of ordinary skill in the art would have been motivated to do this modification since it can help customer to identify and select the power source based on “their power consumption preferences”, as Rouvala teaches in [0027].
LoPorto-Rouvala teach all the limitations except that the generating the first downstream source identifier is based further on the second upstream source identifier; and the preparing the first downstream electric current is based further on the second electric current.
However, Milivojevic teaches in an analogous art: 
the preparing the first downstream electric current is based further on the second electric current (FIG. 1 and [0019]: power blending controller 103 prepares the downstream electric current for the load 104 based on a first power source 101 and a second power source 102).
Since LoPorto teaches to generate downstream source identifier (as described in the rejection of claim 1) and an generated identifier contains information about multiple electric currents coming from different sources ([0028]: “the company may monitor the source of the power to determine how much of its power comes from green sources. Controller 320 may be programmed to switch off or move certain electrical devices into a reduced power level if a certain percentage of its power does not come from green sources”), and since Milivojevic teaches to mix a second electric current to prepare the downstream electric current, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LoPorto-Rouvala based on the teaching of Milivojevic, to make the method wherein the generating the first downstream source identifier is based further on the second upstream source identifier; and the preparing the first downstream electric current is based further on the second electric current. One of ordinary skill in the art would have been motivated to do this modification since mixing in a solar power/(second electric current) can help “reduce power used from the AC source thereby reducing grid kilowatt hours or fuel bills”, as Milivojevic teaches in [0020]. 

Claim 11 recites a system to conduct the operation steps in the method of claim 4 with patentably the same limitations. Therefore claim 11 is rejected for the reason recited in the rejection of claim 4.

Claim 18 recites a computer program product to cause a computer to conduct the operation steps in the method of claim 4 with patentably the same limitations. Therefore claim 18 is rejected for the reason recited in the rejection of claim 4.

Regarding claim 21, LoPorto-Rouvala-Milivojevic teach all the limitations of claim 4.
Rouvala further teaches:
the first type is the second type (According to Applicant’s disclosure in paragraph [0027] of the specification, the definition of type may be more generalized (e.g., “green” vs. “not green”. Rouvala teaches, in FIG. 1 and [0025], that the solar farm 103a and the windmill farm 103b produce a same type of “green” energy) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LoPorto-Milivojevic based on the teaching of Rouvala, to make the method wherein the first type is the second type. One of ordinary skill in the art would have been motivated to do this modification since it can help customer to identify and select the power source based on “their power consumption preferences”, as Rouvala teaches in [0027].

Claim 22 recites a system to conduct the operation steps in the method of claim 21 with patentably the same limitations. Therefore claim 22 is rejected for the reason recited in the rejection of claim 21.

Claim 23 recites a computer program product to cause a computer to conduct the operation steps in the method of claim 21 with patentably the same limitations. Therefore claim 23 is rejected for the reason recited in the rejection of claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115